         Case 4:19-cv-07514-SBA Document 60 Filed 08/20/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8                                       OAKLAND DIVISION
 9

10 CISCO SYSTEMS, INC., a California                   Case No: C 19-7514 SBA
   corporation, and CISCO TECHNOLOGY,
11 INC., a California corporation,                     ORDER DENYING DEFENDANT’S
                                                       MOTION TO STAY DISCOVERY
12                  Plaintiff(s),
                                                       Dkt. 48
13         vs.
14 MUSHKIN, INC., a Colorado corporation
     (d/b/a ENHANCED NETWORK
15 SYSTEMS); JEFFREY RAMEY, an
     individual; and DOES
16 1-10,

17                  Defendant(s).
18

19          This matter is before the Court on Defendant Mushkin, Inc. dba Enhanced Network
20   Systems’ Motion to Stay Discovery. “The district court has wide discretion in controlling
21   discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). However, the
22   Court is unpersuaded that a temporary stay of discovery is appropriate in this action.
23   Accordingly,
24          IT IS HEREBY ORDERED THAT Defendant’s motion to stay discovery is
25   DENIED.
26          IT IS SO ORDERED.
27   Dated: 08/20/20                                  ______________________________
28
                                                      SAUNDRA BROWN ARMSTRONG
                                                      Senior United States District Judge
